Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rajendra Panwar on 06/21/2022.

The application has been amended as follows: 
In Claim 1, line 11, delete “language inference model” and insert --language inference model (NLI)--.
In claim 1, line 15, delete “scores; and” and insert --scores;--.
In claim 3, line 4, delete “and the” and insert -- and a--.
In claim 4, line 1, delete “claim 4, and insert --claim 3--.
In claim 4, line 3, delete “determining a” and insert --determining the--.
In claim 4, line 6, delete “determining a” and insert --determining the--.
In claim 11, line 7, delete “expression;” and insert --expression; and--.
In claim 13, line 1, delete “further comprising;” and insert --further comprising:--.
In Claim 14, line 12, delete “language inference model” and insert --language inference model (NLI)--.
In claim 14, line 15, delete “scores; and” and insert --scores;--.
In claim 15, line 2, delete “score, the method,” and insert --score,--.
In claim 17, line 1, delete “claim 14, and insert --claim 16--.
In claim 17, line 3, delete “determining a” and insert --determining the--.
In claim 17, line 6, delete “determining a” and insert --determining the--.
Reasons for Allowance
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, and 14 of the current application teach similar subject matter as the prior art of Gabel et al. (US 9,633,317), Ruiz et al. (US 10,891,435), and Xie et al. (US 2021/0142103).  However, the prior art fails to teach “responsive to the score of the selected most applicable intent indicating a low confidence based on the comparison, determining that the user expression has an out-of-scope intent, wherein the out-of-scope intent is distinct from the plurality of stored possible intents” as recited in claims 1 and 14, and “selecting a subset of the example expressions based on a cosine similarity between the encoded example expressions and encoded user expression; and determining the most applicable intent from the plurality of stored possible intents using by applying the NLI model to the subset of example expressions” as recited in claim 10.
Claims 2-9, 11-13, and 15-20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Das et al. (US 2019/0034429) discloses translating a natural language request to a domain-specific language request using templates.
Dunn et al. (US 2020/0274969) discloses an intent-driven contact center.
Sun et al. (US 2020/0357409) discloses interpreting spoken requests.
Mukherjee et al. (US 2021/0357747) discloses joint leaning from explicit and inferred labels.
Dunn et al. (US 2022/0060580) discloses an intent-driven contact center.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672